Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-7 and 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 October 2022.
Claims 1, 8-10, and 17-20 are original; and claims 2-7 and 11-16 are withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 August 2020 was considered by the examiner.
Claim Objections
Claim 18 is objected to for containing a grammar error. The limitation “a center a pixel” should read “a center of a pixel.” Appropriate correction is required.
Drawings
Figures 1A-1D should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-10, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yao (US 2021/0190593).
Re: claim 1, Yao discloses a substrate (Figs. 11-13 “Imager Substrate,” dielectric layer in step 1 of Fig. 13); and an array of phase-modulating nanostructures (“metasurface” or “meta materials” in Figs. 2A, 11, 12) formed on the substrate (Figs. 2A, 11, 12), at least one phase-modulating nanostructure of the array of phase-modulating nanostructures changing a phase of incident light a predetermined amount based on a first width and a second width of the phase-modulating nanostructure, the first width being perpendicular to the second width (capability disclosed in at least Fig. 12 and para. 74).
Re: claim 8, Yao discloses the limitations of claim 1, and Yao further discloses a wire grid (Fig. 2A, para. 52 discloses aluminum grating; Fig. 11, para. 73 discloses photodetector and nanowire grid; Fig. 12 discloses wire grids) that polarizes light incident on the filter into a predetermined direction (capability disclosed in at least Figs. 11, 12).  
Re: claim 9, Yao discloses the limitations of claim 8 and Yao further discloses that the predetermined direction comprises one of a vertical direction, a horizontal direction, a diagonal direction and an anti-diagonal direction (Fig. 11 discloses at least vertical, diagonal and anti-diagonal and Fig. 12 discloses at least vertical, horizontal, diagonal and anti-diagonal).  
Re: claim 10, Yao discloses the limitations of claim 8 and Yao further discloses that the filter is part of a polarizing device (Fig. 12 discloses imager) that comprises: a first polarizing device P1 that polarizes incident light into a first direction (Fig. 12 discloses horizontal); a second polarizing device P2 that polarizes incident light into a second direction, the first and second directions being orthogonal to each other (Fig. 12, where the second direction is vertical); a third polarizing device P3 that polarizes incident light into a third direction; and a fourth polarizing device P4 that polarizes incident light into a fourth direction, the third and fourth directions being orthogonal to each other and being rotated 45 degrees from the first and second directions (Fig. 12 & para. 74 discloses diagonal and anti-diagonal with respective 45 degree rotation).
Re: claim 17, Yao discloses a filter (Figs. 1, 11-13) comprising: a wire grid (Fig. 1A, 2A, para. 52 discloses aluminum grating; Fig. 11, para. 73 discloses photodetector and nanowire grid; Fig. 12 discloses wire grids); and an array of phase-modulating nanostructures (“metasurface” or “meta materials” in Figs. 1A, 2A, 11, 12) formed on the wire grid, at least one phase-modulating nanostructure of the array of phase-modulating nanostructures changing a phase of incident light a predetermined amount based on a first width and a second width of the phase-modulating nanostructure, the first width being perpendicular to the second width (capability disclosed in at least Fig. 12 and para. 74), the phase-modulating nanostructure being formed from a material having a refractive index that is greater than 1.9 (para. 48 discloses that the nanostructure is comprised of silicon, which has a refractive index greater than 1.9) and a field of view of the filter being at least 30 degrees for a normalized intensity of 1 (capability disclosed in at least Figs. 1C, 2A, 11, 12 and paras. 73-74).  
Re: claim 18, Yao discloses the limitations of claim 17 and Yao further discloses the filter focuses light incident on the filter towards a center a pixel of an image sensor at an image plane (capability disclosed in at least Fig. 1A).
Re: claim 19, Yao discloses the limitations of claim 17, and Yao further discloses that the filter comprises a quarter-wave plate (para. 48).  
Re: claim 20, Yao discloses the limitations of claim 17, and Yao further discloses that the filter is part of a polarizing device (Fig. 12) that comprises: a first polarizing device P1 that polarizes incident light into a first direction (Fig. 12, where the first direction is horizontal); a second polarizing device P2 that polarizes incident light into a second direction, the first and second directions being orthogonal to each other (Fig. 12, where the second direction is vertical); a third polarizing device P3 that polarizes incident light into a third direction; and a fourth polarizing device that polarizes incident light into a fourth direction P3, the third and fourth directions being orthogonal to each other and being rotated 45 degrees from the first and second directions (Fig. 12; para. 74).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/Primary Examiner, Art Unit 2871